UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 05-6347



In Re:   JAMES CLAUDE BAILEY,

                                                        Petitioner.




           On Petition for Writ of Mandamus. (CR-03-187)


Submitted:   June 15, 2005                 Decided:   July 28, 2005


Before KING and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


James Claude Bailey, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            James Claude Bailey petitions for writ of mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2255 (2000) motion and his motion for immediate release.

He seeks an order from this court directing the district court to

act.   We find there has been no undue delay in the district court.

Accordingly, although we grant leave to proceed in forma pauperis,

we deny Bailey’s mandamus petition and his motion for appointment

of counsel.     We further deny as moot his motion for expedited

response.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                   PETITION DENIED




                                - 2 -